Citation Nr: 0930499	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to bilateral 
hearing loss and tinnitus.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The Board notes that subsequently, in a February 2007 rating 
decision, entitlement to service connection for left ear 
hearing loss was granted, evaluated as noncompensable, 
effective from October 2005.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not include a 
current diagnosis of right ear hearing loss for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in November 2005.  The letter addressed 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.


Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records.  
The Veteran did not identify any VAMC or private treatment 
records that were pertinent to his claim.  

Additionally, the Veteran was afforded a VA examination in 
July 2006.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Here, the Board finds that the VA 
opinion obtained in this case is not adequate.  The results 
of audiometric testing were not included with the report nor 
was an opinion rendered with regard to the Veteran's 
"functional hearing loss.:  However, on closer scrutiny, the 
Board finds that the examiner fully attempted to provide that 
information, and that it was the Veteran's actions that 
caused the deficiencies in the examination.  Specifically, at 
the December 2006 VA examination, the examiner observed that 
the results of the audiological evaluation provided by the 
Veteran did not seem to correlate to his abilities in 
everyday conversations.  Some tests were repeated and 
examined for variability of responses.  Variability of 
responses was indeed found.  There was also a discrepancy 
between interest agreement indicating that the Veteran's 
responses lacked cooperation with test procedures.  This was 
indicative of functional hearing loss.  Accordingly, the 
examiner indicated that no further testing would be pursued 
nor would the results obtained reported since this type of 
behavior lent their validity and reliability as very 
questionable.  He also said that an opinion with regard to 
the etiology of any hearing loss should be based on the 
Veteran's discharge examination.  Put another, the examiner 
stated that the test data was invalid and unreliable because 
the Veteran was uncooperative and not forthcoming with his 
true level of hearing acuity, and that it was therefore not 
possible to establish whether the Veteran had right ear 
hearing loss for VA purposes or whether such hearing loss 
would be related to service.    


As was noted in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Veteran is "expected to cooperate in the efforts 
to adjudicate his claim."  Here, the Veteran has not done 
so, and thus, although his examination report is not adequate 
in that it did nor provide audiometric testing results or 
render an opinion as to whether his right ear hearing loss 
was causally or etiologically related to his active service, 
the Board finds that in light of the Veteran's disinclination 
to fully cooperate with the process, remanding the matter to 
schedule an additional VA examination would serve no useful 
purpose and is not required under the law.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board, 
therefore, finds that the VCAA duty to assist in providing 
the Veteran an examination has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such sensorineural 
hearing loss, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for right ear 
hearing loss.  The Veteran's service treatment records are 
negative for any complaints, treatment or diagnosis of right 
ear hearing loss.  In fact, on his February 1969 separation 
examination, the examiner found his ears and drums to be 
clinically normal, and on his report of medical history, the 
Veteran denied having hearing loss.  As part of his 
separation examination, an authorized audiological evaluation 
was performed.  The results, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
30

With regard to these findings, the Board notes that 
audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz)).  
The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT 
MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et. Al. ed., 1988)).  The results of the Veteran's February 
1969 audiological examination do appear to be slightly 
elevated at 4000 Hz, and, pursuant to the standard set forth 
in Hensley, indicate some degree of hearing loss.  However, 
they do not meet VA standards for hearing loss pursuant to 38 
C.F.R. § 3.385.  Nevertheless, the Board notes that the 
absence of in- service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley at 159.

However, in this case, there is no evidence of a current 
hearing loss disability for VA purposes. The Veteran was 
afforded a VA examination in December 2006 for the express 
purpose of determining whether he had right ear hearing and, 
if such was shown, whether it was related to his service.  
However, as discussed above, the actions of the Veteran 
prevented the examiner from obtaining meaningful data with 
respect to his hearing acuity.  While his demeanor was 
described as pleasant, the examiner emphasized that the 
results of the audiological evaluation provided by the 
Veteran did not seem to correlate to his abilities in 
everyday conversations, and that, even after additional 
testing, meaningful results could not be obtained.  Thus, 
while he was able to provide a diagnosis of functional 
hearing loss, the examiner was unable to establish that the 
Veteran had right ear hearing loss for VA purposes as per 
38 C.F.R. § 3.385.

As was also noted above, the Court has emphasized that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Kowalski v. Nicholson, 19 Vet. 
App. 171, 178 (2005).  In this instance, the Veteran did not 
cooperate with the VA examiner, and as such, accurate 
audiometric test results and an opinion based on such 
findings as to whether the Veteran's right ear hearing loss 
was related to his active service could not be obtained.  
Therefore, there is no evidence of record which reflects that 
the Veteran has right ear hearing loss for VA purposes.  

Essential to the award of service connection is the existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  Entitlement to service connection for right ear 
hearing loss fails on this basis alone.  

Further, the Board would note that there is no competent 
evidence linking any right ear hearing loss to service.  
There is also no evidence that right ear hearing loss 
manifested within one year from the Veteran's separation from 
service, nor does the Veteran contend that his hearing loss 
manifested to that degree at that time.  Id.  Therefore, the 
Board finds that the Veteran's right ear hearing loss may not 
be presumed to have been incurred in active service.

Although the Veteran may sincerely believe that he has a 
bilateral hearing loss disability that was caused by acoustic 
trauma during active service, the Veteran, as a lay person, 
is not competent to testify that he has a current right ear 
hearing loss disability that was caused by his military 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, after considering all the evidence under the laws 
and regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for right ear 
hearing loss because the competent medical evidence does not 
reveal a diagnosis of right or hearing loss for VA purposes 
or a nexus to an injury or disease occurring in service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that his hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of the Veteran's separation from 
service.  Absent such a nexus, service connection for right 
ear hearing loss may not be granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for right ear hearing loss.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
right ear hearing loss is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303 3.307(a)(3), 3.309(a) (2008).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



REMAND

Reason for Remand: To obtain a VA opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, as was discussed above, the Veteran was 
afforded a VA examination in July 2006.  Again, at that 
examination, the examiner observed that the results of the 
audiological evaluation provided by the Veteran did not seem 
to correlate to his abilities in everyday conversations.  As 
a result, although the Veteran reported having tinnitus, 
which he attributed to exposure to grenades in basic 
training, the VA examiner did not provide an opinion as to 
whether the Veteran's tinnitus was causally or etiologically 
related to his active service or secondary to the Veteran's 
service-connected left ear hearing loss. 

Thus, with respect to tinnitus, the Board finds the July 2006 
VA examination to be inadequate for rating purposes, because 
the examiner did not render an opinion as to whether the 
Veteran's tinnitus was causally or etiologically related to 
the Veteran's active service or his service-connected left 
ear hearing loss.  As such, there is inadequate basis for the 
Board to determine whether the Veteran's tinnitus is related 
to his active service.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  Moreover, because VA 
undertook to provide an examination in this case, the Board 
must ensure that such an examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  An examination, 
based on a review of the record and focusing on the 
relationship, if any, between the Veteran's tinnitus and his 
period of service is therefore in order prior to further 
appellate consideration of the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination for the purpose 
of obtaining an opinion as to whether 
tinnitus is etiologically related to his 
active service, or is secondary to the 
Veteran's service-connected left ear 
hearing loss.  If possible, the 
examination should be conducted by a 
different audiologist than the audiologist 
who conducted the July 2006 VA 
examination.  Any and all studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  After 
examining the Veteran and the claims 
folder, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
tinnitus was incurred in or caused by his 
active service or is secondary to the 
Veteran's service-connected left ear 
hearing loss.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


